DETAILED ACTION
This office action is in response to the amendments filed on 6/3/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s amendments filed on 6/3/2022, in responding to the office action mailed on 3/3/2022 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. Claims 16-20 have been withdrawn as Non-Elected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0006239) in view of Roy (US 2010/0163295).


With respect to Claim 1, Zhang shows (Fig. 1-2D) most aspects of the current invention including a microelectronics package, comprising: 
a substrate comprising at least two conductive layers (108) separated by a first dielectric material (103), wherein a magnetic material (106) is embedded within the first dielectric material between the two conductive layers
an inductor structure (106) within a via (109) in the magnetic material, wherein the via extends between the two conductive layers, wherein the inductor structure comprises a conductive material along a sidewall of the via, and wherein the conductive material is electrically coupled to the two conductive layers
However, Zhang does not show wherein the conductive material surrounds a second dielectric within the via.
On the other hand, Roy shows (Fig 2) a microelectronics package, comprising an inductor structure (208) within a via in a magnetic material, wherein the inductor structure comprises a conductive material (202) along a sidewall of the via and wherein the conductive material surrounds a second dielectric (214) within the via (par 19-20). Roy teaches doing so to provide a high I/O bandwidth and fully integrated voltage regulator design which improves performance (par 2).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the conductive material surrounds a second dielectric within the via in the device of Zhang to provide a high I/O bandwidth and fully integrated voltage regulator design which improves performance.
With respect to Claim 2, Zhang shows (Fig. 1-2D) wherein: the inductor structure is a first inductor structure (106 Left), the via is a first via, and the sidewall is a first sidewall; the first inductor structure is coupled to a second inductor structure (106 Right); the second inductor structure is within a second via in the magnetic material between the two conductive layers; the second inductor structure comprises a conductive material along a sidewall of the second via and electrically coupled to the two conductive layers; the magnetic material extends between portions of the first and second sidewalls; and the first and second inductor structures are coupled to the at least two conductive layers.
With respect to Claim 3, Zhang shows (Fig. 1-2D) wherein the first inductor structure is electrically coupled in series to the second inductor structure.
With respect to Claim 4, Roy shows (Fig 2) wherein a first inductor structure (208) is electrically coupled in parallel to the second inductor structure (208).
With respect to Claim 5, Zhang shows (Fig. 1-2D) wherein the magnetic material comprises magnetic particles embedded within a matrix comprising a third dielectric material.
With respect to Claim 6, Zhang shows (Fig. 1-2D) wherein the one or more vias are separated by a constant pitch in at least one direction within an array.
With respect to Claim 7, Zhang shows (Fig. 1-2D) wherein the array is a two-dimensional array having a first pitch between the one or more vias in a first direction and a second pitch between the one or more vias in a second direction.
With respect to Claim 8, Zhang shows (Fig. 1-2D) wherein the magnetic particles comprise any of iron, nickel, cobalt, manganese, samarium, ytterbium, gadolinium, terbium, or dysprosium.
With respect to Claim 11, Zhang shows (Fig. 1-2D) wherein an integrated circuit die (104) is coupled to the at least two conductive layers.
With respect to Claim 13, Zhang shows (Fig. 1-2D) most aspects of the current invention including a system, comprising: a microelectronics package, comprising: 
a substrate comprising at least two conductive layers (108) separated by a first dielectric material (103), wherein a magnetic material (106) is embedded within the first dielectric material between the two conductive layers
an inductor structure (106) within a via (109) in the magnetic material, wherein the via extends between the two conductive layers, wherein the inductor structure comprises a conductive material along a sidewall of the via, and wherein the conductive material is electrically coupled to the two conductive layers
a die (104) coupled to one of the at least two conductive layers of the substrate, wherein the die comprises a power management circuit coupled to the inductor structure, and wherein the power management circuit is coupled to a power supply
However, Zhang does not show wherein the conductive material surrounds a second dielectric within the via.

On the other hand, Roy shows (Fig 2) a microelectronics package, comprising an inductor structure (208) within a via in a magnetic material, wherein the inductor structure comprises a conductive material (202) along a sidewall of the via and wherein the conductive material surrounds a second dielectric (214) within the via (par 19-20). Roy teaches doing so to provide a high I/O bandwidth and fully integrated voltage regulator design which improves performance (par 2).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the conductive material surrounds a second dielectric within the via in the device of Zhang to provide a high I/O bandwidth and fully integrated voltage regulator design which improves performance.
With respect to Claim 14, Zhang shows (Fig. 1-2D) wherein the power management circuit is an integrated voltage regulator circuit coupled to the inductor structure.
Claims 9-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Roy and in further view of Min (US 2018/0197845).
With respect to Claim 9, Zhang shows (Fig. 1-2D)  most aspects of the current invention. However, Zhang does not show wherein the third dielectric material comprises one of an epoxy resin or an acrylic resin.
On the other hand, Min shows (Fig 1) an inductor structure (105), wherein the inductor structure includes a magnetic material in a via, wherein the magnetic material comprises magnetic particles embedded within a matrix comprising a dielectric material, the dielectric material comprises one of an epoxy resin or an acrylic resin (par 20). Min teaches doing so to provide a high resistivity magnetic material in the device to improve performance (par 20-21).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the third dielectric material comprises one of an epoxy resin or an acrylic resin in the device of Zhang to provide a high resistivity magnetic material in the device to improve performance.
With respect to Claim 10, Zhang shows (Fig. 1-2D)  most aspects of the current invention. However, Zhang does not show wherein the second dielectric material comprises one of an epoxy resin or an acrylic resin.
On the other hand, Min shows (Fig 1) an inductor structure (105), wherein the inductor structure includes a magnetic material in a via, wherein a dielectric material (214) within the via comprises one of an epoxy resin or an acrylic resin (par 20). Min teaches doing so to provide a high resistivity magnetic material in the device to improve performance (par 20-21).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the second dielectric material comprises one of an epoxy resin or an acrylic resin in the device of Zhang to provide a high resistivity magnetic material in the device to improve performance.


With respect to Claim 12, Zhang shows (Fig. 1-2D)  most aspects of the current invention. However, Zhang does not show wherein the die comprises at least one of a voltage regulator circuit, an oscillator circuit or a filter circuit coupled to the one or more vias.
On the other hand, Min shows (Fig 8) a die (850) is coupled to an inductor structure (805), wherein the die comprises at least one of a voltage regulator circuit, an oscillator circuit or a filter circuit coupled to one or more vias (par 27). Min teaches doing so to reduce the size of electronic circuit assemblies, it may be desired to incorporate power management circuits (e.g., voltage regulator circuits) with circuits of higher density and complexity, such as processor circuits (e.g., a central processor unit or CPU) (par 28).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the die comprises at least one of a voltage regulator circuit, an oscillator circuit or a filter circuit coupled to the one or more vias in the device of Zhang to reduce the size of electronic circuit assemblies, it may be desired to incorporate power management circuits (e.g., voltage regulator circuits) with circuits of higher density and complexity, such as processor circuits (e.g., a central processor unit or CPU).
With respect to Claim 15, Zhang shows (Fig. 1-2D)  most aspects of the current invention. However, Zhang does not show wherein the die comprises a tuned radio frequency (RF) circuit coupled to the inductor structure, wherein the tuned RF circuit is any one of a RF oscillator circuit, a RF amplifier circuit or a RF mixer circuit.
On the other hand, Min shows (Fig 8) a die (850) is coupled to an inductor structure (805), wherein the die comprises a tuned radio frequency (RF) circuit coupled to the inductor structure, wherein the tuned RF circuit is any one of a RF oscillator circuit, a RF amplifier circuit or a RF mixer circuit (par 27). Min teaches doing so to reduce the size of electronic circuit assemblies, it may be desired to incorporate power management circuits (e.g., voltage regulator circuits) with circuits of higher density and complexity, such as processor circuits (e.g., a central processor unit or CPU) (par 28).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a tuned radio frequency (RF) circuit coupled to the inductor structure, wherein the tuned RF circuit is any one of a RF oscillator circuit, a RF amplifier circuit or a RF mixer circuit in the device of Zhang to reduce the size of electronic circuit assemblies, it may be desired to incorporate power management circuits (e.g., voltage regulator circuits) with circuits of higher density and complexity, such as processor circuits (e.g., a central processor unit or CPU).
Response to Arguments
Applicant’s amendments filed on 6/3/2022, in responding to the office action mailed on 3/3/2022 have been fully considered but they are not persuasive
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not rely on the references being used in the current rejection. The current office action is therefore Final.


Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814